Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 1 of 26 PageID# 5151



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                           Newport News Division

  UNITED STATES OF AMERICA

  v.                                                Criminal No. 4:17cr52

  MARTIN L. HUNT, et al.,

                Defendants.



                              OPINION AND ORDER

        This matter is before the Court on two defense motions seeking

  a new trial pursuant to Rule 33 of the Federal Rules of Criminal

  Procedure, ECF Nos. 734, 735, two motions seeking an evidentiary

  hearing, ECF Nos. 734, 737, and multiple associated “motions to

  adopt,” ECF Nos. 739, 740, 741, 742, 744.             For the reasons set

  forth below, all Defendants’ motions to adopt are GRANTED, and

  Defendants’ new trial motions and motions seeking an evidentiary

  hearing are DENIED. 1

                                 I. Background

        The seven Defendants seeking a new trial were all indicted on

  multiple   felony    charges    associated     with   a   RICO   conspiracy



  1 Pro se defendant Geovanni Douglas filed a separate motion seeking a new
  trial on other grounds, ECF No. 681, two motions to “Set Aside Verdict,”
  ECF Nos. 743, 745, as well as a filing construed by the Court as either an
  opposition brief, or motion for reconsideration, regarding a briefing
  extension granted to the Government in this case, ECF No. 749. Douglas also
  recently filed a “reply brief” that focuses on his earlier motion for a new
  trial, not the pending motions being pursued by all seven Defendants. ECF
  No. 752. All of such motions/filings will be addressed by separate order.
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 2 of 26 PageID# 5152



  involving an “enterprise” in Newport News, Virginia, known as the

  36th Street Bang Squad (“36th Street”).           On October 16, 2019, all

  seven Defendants proceeded to a trial by jury. The trial concluded

  on December 10, 2019, with the jury returning a guilty verdict

  against all Defendants as to Count One – Racketeering Conspiracy,

  in violation of 18 U.S.C. § 1962(d).               With the exception of

  defendant Deshaun Richardson, all of the Defendants seeking a new

  trial   were   also   convicted    of   additional   “VICAR”    racketeering

  crimes. 2    All seven Defendants filed Rule 29 motions seeking to

  set aside the jury’s verdicts, and all of such motions were

  previously denied by this Court.            After scheduling delays due to

  the COVID-19 pandemic, Defendants’ in-person sentencing hearings

  were scheduled for the fall of this year; however, Defendants’

  sentencings were continued by the Court, at the request of the

  defense and over the Government’s objections, so that Defendants

  could pursue new trials based on “newly discovered” evidence.            The

  relevant new evidence consists of two affidavits, one from a

  federal     inmate    who   pled   guilty    to   attempting,   along   with

  members/associates of 36th Street, to murder a rival gang member

  during an event that constituted one of the VICAR crimes covered



  2 Defendant Richardson was acquitted of two VICAR murder charges, and
  associated firearms charges, and convicted only of the RICO conspiracy. Two
  other defendants, Martin Hunt and Xavier Greene, were convicted of multiple
  counts of VICAR murder, and associated firearm crimes, and face life
  sentences. The remaining four Defendants were convicted of less serious
  VICAR crimes as well as associated firearms offenses.


                                          2
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 3 of 26 PageID# 5153



  at Defendants’ trial (Quantavius Durham), and the other from a

  pre-trial detainee facing federal drug charges in an unrelated

  case (Jamar-Dominic Green).          ECF Nos. 734-1, 734-2.            Durham’s

  affidavit, which is discussed in greater detail below in Part

  III.C, broadly alleges that multiple named and unnamed Government

  cooperators    that   testified    at       Defendants’   trial    purportedly

  admitted to a perjury conspiracy while together in a prisoner

  transport vehicle.       Green’s affidavit alleges that one trial

  witness, Raquille Jackson, admitted that he, and others, committed

  perjury   at   Defendants’   trial      in   order   to   obtain   a   sentence

  reduction.

                           II. Standard of Review

        A new trial motion is governed by Rule 33, which states that,

  upon receiving a timely motion, “the court may vacate any judgment

  and grant a new trial if the interest of justice so requires.”

  Fed. R. Crim. P. 33(a).       The Fourth Circuit has adopted a five-

  part test governing new trial motions:

        (a) the evidence must be, in fact, newly discovered,
        i.e., discovered since the trial; (b) facts must be
        alleged from which the court may infer diligence on the
        part of the movant; (c) the evidence relied on must not
        be merely cumulative or impeaching; (d) it must be
        material to the issues involved; and (e) it must be such,
        and of such nature, as that, on a new trial, the newly
        discovered evidence would probably produce an acquittal.

  United States v. Robinson, 627 F.3d 941, 948 (4th Cir. 2010)

  (citation omitted); Mills v. United States, 281 F.2d 736, 738 (4th




                                          3
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 4 of 26 PageID# 5154



  Cir. 1960) (hereinafter, the “Mills test”).                “Without ruling out

  the possibility that a rare example might exist, [the Fourth

  Circuit has] never allowed a new trial unless all five elements

  were established.”          Robinson, 627 F.3d at 948 (quotation marks and

  citation     omitted).        Moreover,    when    newly   discovered    evidence

  “lack[s] credibility, it [is] not of such a nature that [it] would

  probably produce an acquittal in a new trial.”                 United States v.

  Wilson, 624 F.3d 640, 665 (4th Cir. 2010) (internal quotation marks

  and citation omitted).

        Notwithstanding        the   generally      applicable   Mills    test,   the

  Fourth   Circuit      has    applied   a   modified    test    when    the   “newly

  discovered evidence” takes the form of a witness’s recantation of

  trial testimony.         In such circumstances, the new trial motion

  “should be granted only if the court is ‘reasonably well satisfied’

  (1) that the testimony given by a material witness was false;

  (2) the jury might have reached a different conclusion without the

  false evidence; and (3) the party seeking the new trial was

  surprised by the false testimony and was unable to meet it or did

  not know of its falsity until after trial.”                Wilson, 624 F.3d at

  663–64 (citation omitted); United States v. Wallace, 528 F.2d 863,

  866   (4th     Cir.     1976)      (hereinafter,      “the     Wallace       test”).

  Importantly, a defendant’s “failure to meet any one of the three

  prongs is fatal,” and “[p]ost-trial recantations are looked upon




                                             4
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 5 of 26 PageID# 5155



  with the utmost suspicion.”          Wilson, 624 F.3d at 664 (internal

  quotation marks and citations omitted).

                                  III. Discussion

                                A. The Wallace Test

        It is critical to highlight at the outset of the Wallace

  analysis that there has been no recantation in this case by any

  testifying witness, rendering it unclear whether the Wallace test

  governs this case.       Cf. United States v. Maynard, 77 F. App’x 183,

  188 (4th Cir. 2003) (explaining that the Wallace test “is applied

  only when a witness recants trial testimony,” and finding that

  “[n]o witness’ testimony was recanted” in such case); United States

  v. Clark, 998 F.2d 1010, 1993 WL 264692, at *4 (4th Cir. 1993)

  (unpublished table opinion) (same); United States v. Lofton, 233

  F.3d 313, 318 (4th Cir. 2000) (noting the “new evidence” was not

  a recantation, but did contradict a witness’s trial testimony,

  ultimately finding that the Court “need not decide” whether the

  Wallace test was applicable because a new trial was not warranted

  under either Wallace or Mills); United States v. King, 232 F. Supp.

  2d 636, 646-48 (E.D. Va. 2002) (finding, in a detailed opinion on

  this issue, that controlling case law does not strictly limit the

  Wallace test to “recantation” cases, and finding that such test

  was “the most appropriate test to apply” in a case where one

  witness   recanted       to   counsel,    and       multiple   other   individuals

  testified   that     a    witness   who       was    the   “centerpiece   of   the



                                            5
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 6 of 26 PageID# 5156



  prosecution’s case” as to certain charges had committed perjury

  and encouraged them to do the same, rendering the true issue one

  of “false trial testimony” of material witnesses), aff’d, 71 F.

  App’x 192 (4th Cir. 2003).        While the facts of the instant case

  are distinguishable from the facts of United States v. King, this

  Court assumes, for the purposes of completeness, that the Wallace

  test applies.

        The determination of whether to grant a new trial, and/or

  whether to hold an evidentiary hearing, is necessarily a case-

  specific   inquiry    that   is   based   on   multiple   considerations,

  including the substance of the claimed “new” evidence and the

  evidence presented at trial, with the judge that presided over the

  trial in the best position to evaluate the latter consideration.

  The apparent benefit of the Wallace test to defendants is that a

  new trial may be granted under such standard if the Court is

  “reasonably well satisfied” that false testimony was given and

  that the jury “might” have reached a different verdict without the

  disputed evidence, a lower bar than the Mills test (which requires

  the Court to find that the jury “probably” would have returned a

  different verdict).

        Here, for the reasons argued in detail by the Government, ECF

  No. 750, at 23-26, the Court finds that the case record reveals

  that Defendants fail to satisfy the first and second prongs of the

  Wallace test, as the two affidavits, both lacking in specificity,



                                       6
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 7 of 26 PageID# 5157



  leave the Court far from “reasonably well satisfied” that material

  testimony was false or that the jury “might” have reached a

  different verdict as a result of two individuals coming forward

  months after trial to claim that cooperating witnesses lied from

  the stand (essentially the same defense theory already advanced at

  trial).   At trial, the defense had the opportunity to, and did in

  fact, effectively litigate the defense theory that, in order to

  secure a sentence reduction, multiple witnesses had coordinated

  and/or falsified their stories to wrongly accuse Defendants of

  multiple violent crimes (to include murders that the defense

  suggested that cooperating witnesses had themselves committed).

  The Court, consistent with the split verdict from the jury, found

  some government cooperators very credible, some largely credible,

  and others less credible, at least with respect to certain subject

  matters. 3 However, testimony that lacks some degree of credibility




  3 The jury seems to have made similar credibility determinations as it
  returned multiple “split verdicts,” including acquitting defendant
  Richardson on multiple VICAR murder counts, and acquitting defendant Ryan
  Taybron on a charge of maintaining a drug involved premises. Additionally,
  it appears that one trial witness, Jerrod Pemberton, was so effectively
  cross-examined by the defense that the Government moved to dismiss certain
  charges before the case went to the jury. However, the fact that different
  witnesses had different recollections of certain events, and/or the fact
  that the defense was able to undercut portions of the Government’s case (at
  least in the context of the “beyond a reasonable doubt” burden carried by
  the Government), does not suggest that any defendant was convicted in this
  case as a result of a conspiracy to commit perjury, and/or perjury itself
  as to any material fact. Moreover, as highlighted by the Government, ECF
  No. 75, at 6-7, multiple cooperating witnesses (e.g., Sweetenburg, Atkins)
  were not in the transport vehicle referenced in Durham’s affidavit, and
  multiple witnesses that testified against defendants were not even in
  custody at the time of trial (e.g., Atkins, Washington, and Belt).


                                       7
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 8 of 26 PageID# 5158



  does not mean that the testifying witness is wholly unreliable,

  and any testimony that is reasonably questioned is not examined in

  a vacuum, but is instead considered in conjunction with the other

  trial   evidence,    to    include   corroborating   forensic      testimony,

  Facebook   records,       the   Government’s   presentation   of    how   its

  investigation unfolded (including how and when certain facts were

  discovered or corroborated, see, e.g., Jackson Tr. 72), and the

  credible testimony of other witnesses with first-hand knowledge of

  the events in question.          Weighing the collective trial evidence

  against the minimally probative post-trial affidavits that do not

  identify a single case-specific fact that was falsified at trial,

  it is clear that Defendants fall far short of the showing necessary

  for the Court to have reasonable questions as to the veracity of

  the trial witnesses referenced in the affidavits and/or whether

  the jury might return a different verdict on any count on which a

  conviction was returned (there being a facially insufficiently

  showing of perjured testimony, there is no testimony to “exclude”

  when considering whether the verdict would be different absent

  such testimony). 4


  4 The Court agrees with defense counsel’s argument that, as to at least some
  counts, against some defendants, the instant case involved close questions
  that turned on witness credibility. However, Defendants fail to demonstrate
  that any of their convictions were predicated solely, or even primarily, on
  the testimony of a witness who later recanted his or her testimony (either
  directly or indirectly). To the contrary, Defendants have at best advanced
  the same theory pursued at trial, that most (if not all) of the government’s
  cooperating witnesses were part of a far-reaching coordinated effort to
  wrongfully convict Defendants in order to secure sentence reductions.


                                         8
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 9 of 26 PageID# 5159



        Defendants further fail to demonstrate that the defense was

  “surprised” by the testimony presented at trial and/or that defense

  counsel or Defendants were “unaware” of the falsity of any material

  testimony they claim to be false, as required under the third prong

  of the Wallace test.      Rather, it appears from the record that the

  material    portions    of   the    cooperators’   trial    testimony    was

  “provided either to law enforcement agents or a federal grand jury

  long before the trial commenced.”         ECF No. 750, at 22.   The defense

  fails to identify any cooperating witness that was not debriefed

  prior to trial and whose “FBI 302” interview record and/or grand

  jury testimony was not presented to the defense in advance of

  trial.     Moreover, multiple in-custody witnesses were extensively

  cross-examined at trial regarding their truthfulness; their motive

  to receive a sentence reduction for cooperation; whether and how

  their story had changed over time from their initial interview, to

  their grand jury testimony, to trial; and the need for their story

  to “conform” with what the Government believed to be the “true”

  facts.      Certain    in-custody    prosecution    witnesses    that   were




  Defendants do not present their post-trial attack, which is appropriately
  viewed with great skepticism, on a count by count basis, nor do they address
  corroborating Facebook records, forensic evidence, or testimony from
  individuals that were not being prosecuted as part of this case. After a
  two-month long complicated RICO trial, more is required to call into question
  the veracity of testifying witnesses and/or the integrity of the trial.
  Stated differently, if the defense called both “affidavit witnesses” to
  testify exactly as stated in their affidavits, the undersigned judge would
  not be “reasonably well satisfied” that any witness committed perjury as to
  a material fact.


                                        9
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 10 of 26 PageID# 5160



  purportedly part of the perjury conspiracy were further cross-

  examined about whether they were housed with other testifying in-

  custody witnesses, whether they were transported to the Courthouse

  with such witnesses, and whether they had talked with those other

  witnesses about their testimony.           Some lines of questioning merely

  hinted at a coordinated “conspiracy” among in-custody witnesses,

  while   other   lines    of   questioning         more   directly     accused   the

  witnesses of coordinating testimony to protect themselves.                      See,

  e.g., Jackson Tr. at 117-18; Green Tr. 119-20, 138-42; 5 Ford Tr.

  105-15.    Nothing in the post-trial briefing, therefore, suggests

  that Defendants were “surprised by the false testimony and w[ere]

  unable to meet it or did not know of its falsity until after

  trial.”     Wilson,     624   F.3d   at    664.     In   light   of    the   above,

  Defendants’ motions for a new trial are DENIED.

                                B. The Mills Test

        To the extent that the Mills test is applicable, either

  exclusively, or in conjunction with the Wallace test, for the

  reasons argued in greater detail in the Government’s opposition

  brief, ECF No. 750, at 18-21, the Court finds that a new trial is

  also not warranted, as the new out-of-court statements alleging

  conspiratorial coordination among certain in-custody witnesses,


  5 The cited trial transcript is testimony from co-defendant Jamaree Green,
  who pled guilty to conspiracy to commit murder and a firearm offense. Such
  trial witness should not be confused with Jamar-Dominic Green, the person
  that submitted the post-trial affidavit, or Xavier Greene, one of the
  Defendants who proceeded to trial and is currently seeking a new trial.


                                            10
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 11 of 26 PageID# 5161



  and/or alleging that Jackson admitted to committing perjury, fails

  both the third prong (evidence must not be merely impeaching) and

  fifth prong (evidence would probably produce an acquittal) of the

  Mills test.    First, notwithstanding the analysis in King relied on

  by Defendants, the vague assertions of perjury in this case appear

  to be appropriately classified as “merely impeaching” due to their

  gross lack of specificity.          See Maynard, 77 F. App’x at 188

  (rejecting a request for a remand for an evidentiary hearing,

  finding that the district court did not err in denying the motion

  for a new trial in a case where one or more post-trial affidavits

  presented new evidence claiming that a trial witness lied, labeling

  such new evidence as merely cumulative and impeaching).            As noted

  by the Government, were Defendants granted a new trial, the new

  evidence would be admissible only to rebut the testifying witness’s

  sworn statements that they did not coordinate to tell lies about

  Defendants’    conduct. 6     Defendants’     minimally    probative    “new

  evidence” sought to impeach the witnesses therefore fails the third

  prong of the Mills Test. 7




  6 The cooperating witnesses named in the affidavits have not submitted
  responsive affidavits; however, their motive for testifying and their
  truthfulness were already addressed under oath at trial on direct and cross-
  examination.
  7As discussed at length herein, this is also not one of the “narrow category”
  of cases where a defendant is convicted based on the uncorroborated testimony
  of a single witness, nor is it a case where the “new evidence” suggests that
  any trial witness was “utterly unworthy of being believed.” United States
  v. Custis, 988 F.2d 1355, 1359 (4th Cir. 1993) (citation omitted).


                                       11
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 12 of 26 PageID# 5162



         Second, consistent with the above discussion of the Wallace

  test, which has a more lenient standard for determining whether

  the   outcome     of   trial   would   be    different,    Defendants   fail   to

  demonstrate that the sweeping allegations of a perjury conspiracy,

  or    Jackson’s    purported     admission    to   lying    about   unidentified

  facts, are “of such nature, as that, on a new trial, the newly

  discovered      evidence       would   probably    produce     an   acquittal.”

  Robinson, 627 F.3d at 948 (emphasis added).               Here, Defendants have

  not offered a count by count recitation of the evidence in order

  to prove that any count for which the jury returned a guilty

  verdict turned on the veracity of a witness that later admitted to

  committing perjury as to a single material fact in this case, 8 and

  after a two-month complex RICO trial with dozens of witnesses,

  hundreds of physical exhibits, and thousands of pages of written


  8 Defendant Richardson’s reply brief seeks to highlight the “slim evidence
  presented against Mr. Richardson and distinguish his case from the other
  defendants.” ECF No. 751, at 1. However, even if the Court assumes that
  Raquille Jackson lied about his contact with Richardson on the night of the
  double murder, Mr. Richardson was acquitted of such VICAR murder charges,
  and instead convicted of participation in the RICO conspiracy, apparently
  based on: (1) the testimony of Corey Sweetenburg (who is not alleged to have
  been present/connected to the “perjury admissions”); and (2) Richardson’s
  own Facebook activity, to include activity on the same night as the double
  homicide. As discussed in this Court’s Order denying Richardson’s Rule 29
  motion, ECF No. 713, at 10-16, such evidence revealed that Richardson, at
  a minimum, agreed with other enterprise members that individuals considered
  to be “rivals” of the 36th Street enterprise should and would be targeted
  for murder by other enterprise members.      In light of the jury’s split
  verdict, the “new evidence” does not undercut confidence in the outcome of
  trial, nor does it suggest that Richardson has any realistic chance of
  satisfying either the Wallace test or the Mills test even if the jury
  believed that Jackson testified falsely about Richardson.             Stated
  differently, the Court’s own evaluation of the credibility of the record
  evidence, to include Facebook records and Sweetenburg’s testimony, supports
  the jury’s verdict as to Count One.


                                          12
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 13 of 26 PageID# 5163



  evidence, to include corroborating forensic evidence and Facebook

  posts, far more is required to call into question the validity of

  the trial process and/or the reliability of the evidence the jury

  found sufficiently credible to convict on some, but not all, counts

  in this case.     This is especially so in a case where the guilty

  verdicts were predicated on the testimony of numerous witnesses,

  and the veracity of such witnesses, their incentive to lie, and

  the potential for coordinated testimony was amply explored on

  cross-examination.      See United States v. Yosuf, 508 F. Supp. 24,

  26 (E.D. Va. 1980) (“Where the credibility of the chief prosecution

  witness has been thoroughly explored at the trial, or the defense

  has had ample opportunity to do so, appellate courts, absent

  suppression of evidence by the prosecution, consistently have

  upheld the trial court’s decision denying a new trial.” (citing

  cases)).    Defendants’ motions for a new trial are therefore DENIED

  to the extent the Mills test controls.

                           C. Evidentiary Hearing

        The Court’s finding that an evidentiary hearing is not called

  for in this case was made after considering numerous case-specific

  factors, including the lack of detail in the affidavits, the

  breadth of the Government’s trial evidence, Defendants’ failure to

  outline how the broad allegations of a perjury conspiracy—a theory

  of defense already raised at trial—undercut the weight of the

  evidence as to any of the counts of conviction, and the fact that



                                       13
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 14 of 26 PageID# 5164



  not a single trial witness has actually recanted his or her

  testimony (nor has any trial witness purportedly made a clear

  statement    indicating    that   a   specific   defendant   was   actually

  convicted due to perjured testimony).

        The Court’s decision on this issue was also made after careful

  consideration of the “unending[] duty of the judiciary . . . to

  seek and to find the proper balance between the necessity for fair

  and just trials and the importance of finality of judgments.”

  Weaver v. Massachusetts, 137 S. Ct. 1899, 1913 (2017); cf. 3 Fed.

  Prac. & Proc. Crim. § 583 (4th ed. Oct. 2020 update) (explaining

  that a motion for a new trial based on newly discovered evidence

  “is not favored by the courts and is viewed with great caution,”

  because while “[n]o court wants a defendant to remain in jail once

  he discovers evidence showing that he is innocent, . . . after a

  defendant has had his day in court and has been fairly tried,

  courts are reluctant to give him a second trial and disrupt

  finality”).     This Court, seeking to ensure that a fair and just

  trial was delivered, delayed the sentencings in this case over the

  Government’s opposition in order to allow all parties involved to

  focus on the briefing/resolution of these pending issues, to

  include allowing sufficient time for counsel to pursue and submit

  any newly discovered evidence to the Court.             Approximately one

  year has now passed since the conclusion of a complex two-month

  criminal jury trial, and the “new evidence” submitted by Defendants



                                        14
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 15 of 26 PageID# 5165



  is limited to two relatively short affidavits, which are each

  discussed in turn.

        The first affidavit is from co-conspirator Quantavius Durham,

  who is serving a federal sentence for his participation in one of

  the VICAR crimes that was the subject of Defendants’ trial.               Mr.

  Durham’s affidavit vaguely states, under oath, that he overheard

  five named witnesses, and “others,” stating during transport from

  Chesapeake City Jail to Northern Neck Regional Jail that they

  “conspired to lie about the defendants in order to get a reduction

  in sentence.”     ECF No. 736-2.    Such affidavit does not state that

  any of the testifying witnesses admitted that he actually lied (as

  contrasted with conspiring to lie); does not state the subject of

  any   inferred   lies   or   indicate     that   such   inferred   lies   were

  material; does not identify which witness purportedly lied; does

  not identify which facts testified to at trial were untrue; does

  not quote or paraphrase any actual “admission” to lying made by an

  individual in the transport vehicle; does not identify which of

  the prisoners made any presumed admission; does not identify which

  of the seven Defendants were wrongfully convicted based on any

  inferred lies; nor does it identify which counts of conviction the

  inferred lies were relevant to.           Accordingly, not only does the

  instant case not involve a witness seeking to recant his or her

  trial testimony, but the vague Durham affidavit arguably does not

  even constitute “recantation once removed” as it does not establish



                                       15
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 16 of 26 PageID# 5166



  that a testifying witness made a post-trial admission to a third-

  party that material trial testimony had been falsified.            See King,

  232 F. Supp. 2d at 646 (describing “recantation once removed” as

  a fact-pattern where a third party swears that a witness admitted

  to such third-party that his or her trial testimony was false).

  The sweeping assertions of a perjury conspiracy, even under oath,

  do little to move the needle in favor of Defendants, particularly

  when the affiant waited more than six months to come forward with

  such information after being present in the transport vehicle. 9

  See 26 Moore’s Federal Practice-Criminal Procedure § 633.05 (2020)

  (discussing recantation once removed, and indicating that a third

  party’s affidavit swearing that a trial witness had “admitted to

  the third party that the witness’s testimony was false . . . does

  not    constitute    material    evidence,”     and   would   be    “merely

  impeaching” if the third party testified at a new trial; therefore




  9 The Court notes, for context, that such affiant previously indicated in
  an unsworn letter mailed to this Court that: (1) he would testify to
  everything he said in his letter; and (2) one or more individuals in the
  transport vehicle also stated that they were “promised time cuts to falsify
  their statements.”   ECF No. 679 (emphasis added).     Such allegation of a
  conspiracy in which prosecutors participated to suborn perjury is not
  supported by a shred of evidence in the record and, unsurprisingly, is not
  repeated in the affiant’s subsequent affidavit. In fact, as discussed at
  length at trial, the Government’s investigation in this case included
  challenging the veracity of certain cooperators and pursuing perjury charges
  against a witness that wrongfully claimed to be an eyewitness in this case.
  See, e.g., Ngbea Tr. 212-14.     This Court’s ruling does not rely on any
  unsworn statements in a letter; however, the inclusion of such fanciful
  allegation in the letter addressed to the “Chief Judge” of this Court along
  with a promise to testify to such fact may not be the only time this affiant
  has made questionable statements in conjunction with his involvement in this
  case. See ECF No. 750, at 8-9.


                                       16
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 17 of 26 PageID# 5167



  “the requisites of a successful [new trial] motion would not be

  satisfied”).

        The second, lengthier affidavit from Jamar-Dominic Green is

  more detailed in its allegations, but more limited in its scope,

  as it asserts that a single trial witness, Raquille Jackson,

  admitted      to   lying   under   oath,   rendering     such    new   evidence

  “recantation once removed.”        The affidavit goes on to allege facts

  constituting “recantation twice removed,” or maybe more accurately

  labeled as “recantation once removed by proxy,” as the affidavit,

  submitted by Green, alleges that Jackson admitted that both he

  (once-removed      recantation),     and   “everyone     else”   (once-removed

  recantation as admitted by proxy), told lies from the stand.

  However, like the Durham affidavit, Green’s sworn statement does

  not identify specific lies told at trial (or even the subject

  matter   of    purported    lies),   or    to    which   defendant     the   lies

  pertained, other than Martin Hunt. 10           The affidavit does, however,


  10Defendant Martin Hunt is Jackson’s half-brother, and Hunt is discussed in
  the Green affidavit.     Jackson’s trial testimony as to Martin Hunt was
  certainly important to the Government’s case; however, key parts of that
  testimony were corroborated by Hunt’s own Facebook records and forensic
  evidence. Additionally, as argued by the Government, other corroboration
  was also presented, to include an eyewitness at the scene of the double
  murder who identified Hunt as one of the shooters, and while Jackson’s
  version of events on the night of the double murder may have changed over
  time, his testimony at trial was certainly not a “surprise” due to his prior
  testimony before the grand jury. Moreover, Jackson did not have access to
  key corroborating information prior to his testimony, ECF No. 750, at 23-
  24, and Hunt’s own Facebook records demonstrate that, shortly after the
  killings, Hunt was trying to sell his gun, but indicated on Facebook that
  a buyer did not want to be caught with Hunt’s gun because it was “hot.” The
  affidavit, therefore, does not suggest the need for further inquiry as to
  defendant Hunt.


                                        17
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 18 of 26 PageID# 5168



  include other statements that provide further context for its

  interpretation, including the fact that: (1) the Government did

  not   care    who    testified    and   that   Green     (who   had   no   apparent

  connection to this case) could have testified and received a time

  cut if he wanted to; (2) the expressly stated purpose of the

  affidavit is to highlight that Green, who is awaiting his unrelated

  jury trial on drug trafficking charges, is “going through a similar

  situation” with multiple people lying about his case “just to get

  a time cut.”      ECF No. 736-1.      Although Defendants seek to establish

  the absence of any known connection between the two affiants

  (Durham and Green), both submitted letters to this Court relatively

  close in time to each other, but not close in time to the event

  itself (the alleged perjury was first raised in a letter to the

  Court six to seven months after it was purportedly discovered by

  the affiant) and both affiants were apparently housed in the

  Northern Neck Regional Jail, at least for a time.

        On     these   facts,   which     include:   (1)    the   absence     of   any

  recanting witnesses that testified at trial; (2) the defense

  relying solely on “recantation once removed” and “recantation once

  removed      by   proxy”;   (3)   vague    allegations     in   the   affidavits,

  including a lack of detail regarding the specific out-of-court

  perjury admissions, the specifics of the claimed perjury, or the

  identity of the individuals that purportedly admitted that they

  committed perjury (other than Jackson); and (4) the consideration



                                            18
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 19 of 26 PageID# 5169



  of the quantum of trial evidence, to include corroborating evidence

  presented throughout the course of a seven-week trial, and the

  fact that the cooperators’ truthfulness was already litigated at

  trial by vigorous cross-examination; 11 the Court finds that the

  finality of the full and fair trial process should prevail without

  the need for live testimony seeking to further expand prior attacks

  on the veracity of the trial witnesses.              See United States v.

  Bradshaw, 787 F.2d 1385, 1392 (10th Cir. 1986) (rejecting the claim

  that the district court “was required to conduct an evidentiary

  hearing” in a case where the new perjury “evidence” was conflicting

  affidavits    executed   by   counsel     that   consisted   of    recantation

  “twice   removed”   originating    from    the   defendant’s      co-defendant

  brother 12 and a “once removed” denial of recantation from the trial


  11 The jury was presented with the defense theory that the witnesses had
  coordinated their statements, as well as evidence that multiple witnesses’
  statements had changed over time, with various explanations given for such
  changes, including the witness initially lying to investigators to avoid
  getting in trouble.     Notably, the trial testimony given by different
  cooperating witnesses often did not “match-up” in coordinated fashion,
  including critical testimony regarding the identity of a shooter that
  actively took part in a double murder. The post-trial affidavit from Durham
  indicates that “testifying witnesses” that admitted to the perjury
  conspiracy included both Raquille Jackson and Armani Branch, but these two
  individuals told starkly differing versions of the commission of the double
  murder, with Branch implicating Martin Hunt and Corey Sweetenburg (a key
  Government witnesses), and Sweetenburg implicating Hunt, Xavier Greene, and
  Richardson. Richardson was acquitted of the double murder notwithstanding
  the testimony implicating him from Sweetenburg and Jackson, a decision
  likely grounded, at least in part, in Branch’s conflicting testimony.
  12 Here, of course, the affidavit submitted by Durham comes from an
  “affiliate” of 36th Street who personally coordinated with 36th Street
  members to attempt to commit a retaliatory murder, and the affidavit from
  Green comes from an incarcerated individual expressly indicating his concern
  that he too is the victim of widespread perjury.       Cf. United States v.
  Bynum, 3 F.3d 769, 773 (4th Cir. 1993) (“Courts are justifiably leery of


                                       19
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 20 of 26 PageID# 5170



  witness,      noting   that   “[a]fter       considering   the    conflicting

  affidavits of counsel, and the absence of a recanting affidavit

  from [the trial witness himself], . . . the trial court acted

  within its discretion” by “refus[ing] to conduct a hearing and

  den[ying] the motion for new trial” (emphasis added)); United

  States   v.    Hamilton,   559   F.2d    1370,   1372-74   (5th   Cir.   1977)

  (rejecting a challenge to the district court’s failure to conduct

  an evidentiary hearing based primarily on allegations from inmates

  that met the key prosecution witnesses while incarcerated and

  purportedly heard such witnesses make statements indicating that

  their trial testimony would be falsified to “get a better deal,”

  noting that the “acumen gained by [the] trial judge over the course

  of the proceedings made him well qualified to rule on the basis of

  affidavits without a hearing”).

        Just as motions for a new trial based on recanted testimony

  are viewed with extreme disfavor by courts in this circuit, motions

  for a new trial based on “recantation once removed” are even more

  suspect, particularly when advanced by a co-conspirator with an

  apparent motive to protect his convicted associates and/or by an

  individual with an expressly claimed motive of highlighting the

  unfairness in his own pending federal criminal case on the exact


  post-trial statements by codefendants purporting to exonerate a cohort.”).
  Moreover, as highlighted in the Government’s brief, ECF No. 750, at 8-13,
  there are case-specific reasons to question the motive/veracity of both
  affiants, to include what appear to be multiple baseless attacks on counsel,
  the Government, and the Court.


                                          20
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 21 of 26 PageID# 5171



  same theory. 13   See United States v. Johnson, 487 F.2d 1278, 1279

  (4th Cir. 1973) (“Where a motion for a new trial is based upon

  recantation of testimony given at the trial, such recantation is

  looked upon with the utmost suspicion.” (internal quotation marks

  and citation omitted)).      Indeed, it is appropriate for this Court

  to take notice of any “suspicious circumstances” surrounding a

  recantation, to include the timing of such recantation, id.,

  although here, it must again be reiterated that there is no

  evidence of a “recantation” by any trial witness in this case.           It

  is likewise appropriate for this Court to draw “upon the knowledge

  and observations gained by having presided at the original trial,”

  id., and here, there is not any “new evidence” causing the Court

  to suspect that any defendant was convicted of any count as a

  result of a trial witness participating in a conspiracy to commit

  perjury as has been alleged in the pending motions.            This Court,

  therefore, in its discretion, declines to conduct a post-trial

  evidentiary hearing.     See United States v. Smith, 62 F.3d 641, 651

  (4th Cir. 1995) (“Just as the district court has broad discretion

  in resolving a new trial motion, so too does it enjoy discretion

  whether to hold an evidentiary hearing on the motion.” (citation

  omitted)); U.S. ex rel. Davis v. U.S. Training Ctr. Inc., 498 F.

  App’x 308, 322 (4th Cir. 2012) (explaining, in a civil case, that


  13 Green’s affidavit further indicates that it was submitted after media
  reports were published referencing witnesses purportedly lying from the
  stand at Defendants’ trial. ECF No. 734-2, at 2.


                                       21
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 22 of 26 PageID# 5172



  it is appropriate to give such a great degree of deference to trial

  judges addressing new trial motions and requests for expansion of

  the record “because the acumen gained by a trial judge over the

  course of the proceedings makes the court well qualified to rule

  on a motion for a new trial without an evidentiary hearing.”

  (internal quotation marks and citation omitted)).                         A contrary

  decision on this record would invite any inmate who comes into

  contact with a testifying cooperator to undercut the finality of

  the trial process many months or years after a jury returns a

  guilty verdict through nebulous assertions of unsworn hearsay

  “recantations”       that    lack    any    specifics        associated    with    the

  witnesses’ trial testimony, or the case in general.

        In   electing    not   to     conduct      a   hearing,   this     Court    found

  instructive a long-standing case from this District, United States

  v. Yosuf, 508 F. Supp. 24, 27 (E.D. Va. 1980).                  In Yosuf, another

  judge of this Court denied the defendant’s motion for a new trial

  predicated    on    three    post-trial         affidavits    asserting     that    the

  Government’s       “principal     witness”       recanted     after     trial.     The

  district court carefully reviewed the witness’s trial testimony,

  ultimately finding that the witness’s credibility was “thoroughly

  explored and tested during the trial” and that “[e]very important

  element of her testimony was vigorously challenged at trial.”                       Id.

  at 30.     Moreover, while the testifying witness did not present a

  “counter     affidavit”         specifically          denying     the     post-trial



                                             22
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 23 of 26 PageID# 5173



  allegations    of   two   individuals     claiming   perjury,   the   Court

  concluded that “these affidavits are of such a general nature and

  are so lacking in specifics as to be insignificant when compared

  to the record made at the trial.”          Id. (emphasis added). 14     The

  Court denied the new trial motion on the papers, noting in a

  footnote that while a district court in Washington state had

  conducted an evidentiary hearing in a similar case, the appellate

  court’s discussion in that case “clearly demonstrates that the

  trial court was not required to grant such hearing but, rather,

  that such motions are ordinarily decided solely upon affidavits.”

  Id. at 27 n.1 (citing United States v. Calacurcio, 499 F.2d 1401,

  1406 & n.7 (9th Cir. 1974)); see Calacurcio, 499 F.2d at 1406 &

  n.7 (classifying “recantation ‘once removed’” as a “weak showing

  in support” of a new trial motion and noting that it “ordinarily”

  does not warrant a hearing); see also Lyles v. United States, 272

  F.2d 910, 912 (5th Cir. 1959) (“Ordinarily the district court may

  in its discretion determine a motion for new trial upon affidavits

  without more.”).

        Here, the defense offered a consistent attack at trial on the

  veracity of the Government cooperators, to include suggestions/

  allegations of coordinated testimony, and the jury rejected such



  14The trial witness had previously executed a post-trial affidavit that “in
  effect” denied the allegations in the third more detailed affidavit
  submitted by the defendant in support of a new trial. Yosuf, 508 F. Supp.
  at 26.


                                       23
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 24 of 26 PageID# 5174



  challenges through their verdicts.              So too does this Court on the

  record before it, without the need for further inquiry. See United

  States v. Slatten, 865 F.3d 767, 791 (D.C. Cir. 2017) (“A motion

  for   a   new     trial   can   ordinarily    be   decided    . . .   without   an

  evidentiary hearing.”) (citation omitted) (omission in original);

  United States v. Connolly, 504 F.3d 206, 220 (1st Cir. 2007) (“The

  short of it is that evidentiary hearings on new trial motions in

  criminal cases are the exception rather than the rule.”); United

  States v. Provost, 921 F.2d 163, 164 (8th Cir. 1990) (“Ordinarily,

  a motion for a new trial based on new evidence may be decided

  without a hearing resorting only to affidavits.”); 3 Fed. Prac. &

  Proc. Crim. § 583 (4th ed. Oct. 2020 update) (same).                  While this

  Court     would    likely   view   the   need    for   an   evidentiary   hearing

  differently if there were sworn recantation evidence from a trial

  witness (as contrasted with recantation once removed), a hearing

  is not called for in this case, nor is a hearing universally

  required in cases where there is actual recantation evidence.                   See

  United States v. Roberts, 262 F.3d 286, 293-94 (4th Cir. 2001)

  (affirming the denial of a new trial motion based on the district

  court’s reliance on its interpretation of the veracity of the

  witness at trial as compared to a transcript of a “cryptic and

  contradictory” recantation in which the witness “certainly did not

  identify any facts to which he had testified falsely”); United

  States v. Pearson, 203 F.3d 1243, 1274–75 (10th Cir. 2000) (noting



                                           24
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 25 of 26 PageID# 5175



  that, in some recantation cases, “the trial judge may be able to

  assess the credibility of the recantation without holding [an

  evidentiary] hearing”); Olson v. United States, 989 F.2d 229, 233

  (7th Cir. 1993) (holding that “a court has broad discretion on

  whether to grant a hearing on a motion to introduce new evidence

  in the form of recantations,” and indicating that “[a] hearing is

  particularly     rare   when    the   recantations    consist    of   sworn

  affidavits by witnesses who testified at trial before the judge

  who is being asked to rehear the recanting witnesses,” with a

  hearing appropriate when there are allegations of “jury tampering,

  prosecutorial     misconduct,    or   third   party   confessions”).    The

  motions seeking an evidentiary hearing are therefore DENIED.

                                 IV. Conclusion

        For the reasons stated above, all of Defendants’ motions to

  adopt are GRANTED, ECF Nos. 739, 740, 741, 742, 744.            Defendants’

  collective motions for a new trial and for an evidentiary hearing

  are DENIED.    ECF Nos. 734, 735, 737.




                                        25
Case 4:17-cr-00052-MSD-RJK Document 754 Filed 12/22/20 Page 26 of 26 PageID# 5176



        The Clerk is DIRECTED to forward a copy of this Order to

  counsel for Defendants, pro se defendant Geovanni Douglas, stand-

  by counsel for Mr. Douglas, and the United States Attorney’s

  Office.

        IT IS SO ORDERED.




                                                       /s/
                                                 Mark S. Davis
                                      CHIEF UNITED STATES DISTRICT JUDGE
  Norfolk, Virginia
             22
  December _____, 2020




                                       26
